MORRISON, Presiding Judge.
The offense is driving while intoxicated as a second offender; the punishment, six months in jail and a fine of §250.00.
The sole question presented for review is whether an indictment charging one with driving a pickup truck while intoxicated will be supported by the following proof: “Q. State whether or not you observed whether Mr. Lee was driving any kind of a motor vehicle? A. Yes, he was driving a yellow Dodge pick-up.”
We have concluded that we may take judicial knowledge of the fact that a Dodge pickup which is a motor vehicle is a pickup truck.
In Nichols v. State, 156 Texas Cr. Rep. 364, 242 S.W. 2d 396, we held that the term “automobile” was a “generic term which includes the motor vehicle commonly known as a ‘truck.’ ” By the same token, we have concluded that we should hold that when a question about a motor vehicle is answered in the affirmative by saying that the accused was driving a Dodge pickup such proof is sufficient to establish that it was a Dodge pickup truck which was in question.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment of the trial court is affirmed.